Filed with the Securities and Exchange Commission on July 27, 2010 1933 Act Registration File No. 333-17391 1940 Act File No. 811-07959 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 327 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.329 x (Check appropriate box or boxes.) ADVISORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (414) 765-6609 Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and Address of Agent for Service) Copies to: Domenick Pugliese, Esq. Paul, Hastings, Janofsky & Walker LLP 75 East 55th Street, First Floor New York, New York 10022 As soon as practical after the effective date of this Registration Statement Approximate Date of Proposed Public Offering It is proposed that this filing will become effective ¨ immediately upon filing pursuant to paragraph (b) x on July 29, 2010 pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment No. 327 to the Registration Statement of Advisors Series Trust is being filed for the purpose of updating annual financial information for its series, The Teberg Fund. A Series of Advisors Series Trust Trading Symbol: TEBRX www.tebergfund.com Prospectus July 29, 2010 The U. S. Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents TABLE OF CONTENTS Summary Section 1 Investment Objective, Principal Investment Strategies, Related Risks and Disclosure of Portfolio Holdings 5 Management of the Fund 10 Shareholder Information 11 Tools To Combat Frequent Transactions 18 Distribution of Fund Shares 20 Fund Distributions and Taxes 20 Index Descriptions 21 Financial Highlights 22 Privacy Notice PN-1 Summary Section Investment Objective The Fund’s investment objective is to maximize total return (capital appreciation plus income). Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. SHAREHOLDER FEES (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases NONE Maximum Deferred Sales Charge (Load) NONE Redemption Fee (as a percentage of amount redeemed) NONE ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.50% Distribution (Rule 12b-1) Fees 0.25% Other Expenses 0.58% Subtotal Annual Fund Operating Expenses 2.33% Acquired Fund Fees and Expenses 0.71% Total Annual Fund Operating Expenses(1) 3.04% Less: Fee Waiver(2) -0.01% Net Annual Fund Operating Expenses 3.03% The Total Annual Fund Operating Expenses for the Fund do not correlate to the Ratio of Expenses to Average Net Assets Before Expense Waiver provided in the Financial Highlights section of the statutory prospectus, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses (“AFFE”). Effective April 1, 2009, First Associated Investment Advisors, Inc. (the “Advisor”) has contractually agreed to reduce its management fee in the amount of any Rule 12b-1 fees received by the broker-dealer, which holds the securities licenses of the Portfolio Manager, from transactions involving the Fund.The Advisor will pay to the Fund the amount of any such Rule12b-1 fees.The management fee reduction will remain in effect at least through July 29, 2011, and may be terminated only with the consent of the Fund’s Board of Trustees. Example.This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the contractual expense limitation in the first year).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Table of Contents 1 Portfolio Turnover. The Fund pays transaction costs when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 142.44% of the average value of its portfolio. Principal Investment Strategies To achieve the Fund’s investment objective, the Advisor invests the Fund’s assets primarily in shares of any number of other no-load and load-waived mutual funds, sometimes referred to in this Prospectus as “Underlying Funds.”The Underlying Funds pursue their own investment objectives by investing in particular types of securities (e.g., equity or debt), emphasizing a particular investment style (e.g., value or growth), or emphasizing certain industries or sectors.Some of the Underlying Funds invest in the stocks of small, medium and large capitalization domestic or international companies while others invest in fixed-income securities of varying credit qualities, including government and corporate bonds, as well as high-yield securities or “junk bonds.”Over time, the Fund’s asset mix is likely to consist of a combination of equity, fixed-income, or money market funds; however, the Fund reserves the right to invest all of its assets in any one of these asset classes depending upon market conditions and to actively trade in Underlying Funds.Additionally, the Fund may commit up to 80% of its net assets at any given time to Underlying Funds that invest in high-yield or “junk bond” securities. The Advisor is responsible for constructing and maintaining the allocation of the Fund’s assets in a timely combination of Underlying Funds that maximizes the Fund’s total return.The Advisor uses a “top down” approach to actively selecting Underlying Funds that begins with an analysis of the general economic outlook.The next step is to analyze historical market patterns with the goal of determining which categories and sectors are likely to perform well in certain economic conditions.Next, the Advisor analyzes the historical returns of a broad universe of mutual funds and selects those which exhibit the potential for superior growth based on long-term pricing. To determine when to sell Underlying Funds, the Advisor analyzes how the general economic outlook could impact certain categories and sectors based on historical market patterns.The Advisor continuously monitors the pricing of each Underlying Fund to identify if it is performing as anticipated with the goal of selling an Underlying Fund when it appears to have reached its expected growth potential.The Advisor may sell an Underlying Fund prior to reaching this growth level if economic outlook changes or it appears that the Underlying Fund is not reacting to current conditions as it has to similar periods in the past. Table of Contents 2 Because the Fund is a “fund of funds,” you will indirectly bear your proportionate share of any fees and expenses charged by the Underlying Funds in which the Fund invests in addition to the expenses of the Fund.Actual Underlying Fund expenses are expected to vary with changes in the allocation of the Fund’s assets among various Underlying Funds. Principal Investment Risks Losing all or a portion of your investment is a risk of investing in the Fund.The following additional risks could affect the value of your investment: · Management Risk. The risk that investment strategies employed by the Advisor in selecting the Underlying Funds and those used by the Underlying Funds in selecting investments may not result in an increase in the value of your investment equal to other investments or may cause your investment to lose value. · Stock Market Risk.The value of the Fund’s shares will fluctuate based on the performance of the Underlying Funds of which the Fund owns shares and other factors affecting the securities markets generally. · Bond Market Risk.These risks apply to the extent the Underlying Funds hold fixed-income securities.Interest rate risk is the risk that interest rates may go up resulting in a decrease in the value of the securities held by the Underlying Funds.Credit risk is the risk that an issuer will not make timely payments of principal and interest. · High-Yield Securities Risk.The fixed-income securities held by Underlying Funds that are rated below investment grade (i.e., “junk bonds”) are subject to additional risk factors such as increased possibility of default, illiquidity of the security, and changes in value based on public perception of the issuer. · Small and Medium Capitalization Companies Risk.Securities of smaller companies in which the Underlying Funds may invest involve greater risk than securities of larger companies because they can be subject to more abrupt or erratic share price changes than securities of larger, more established companies. · Non-Diversification Risk.The Fund is non-diversified, which means that compared with diversified funds, the Fund may invest a greater percentage of its assets in a particular Underlying Fund.The Fund’s shares may be more susceptible to adverse changes in the value of a particular Underlying Fund than the shares of a diversified mutual fund. · Industry or Sector Emphasis Risk.To the extent that an Underlying Fund invests a substantial portion of its portfolio in a particular industry or sector, such Underlying Fund’s shares may be more volatile and fluctuate more than shares of an Underlying Fund investing in a broader range of securities. Table of Contents 3 · Underlying Funds Expense Risk. The Underlying Funds, which may include exchange-traded funds (“ETFs”), are either open-end or closed-end investment companies.ETFs are investment companies that are bought and sold on a national securities exchange.All Underlying Funds have management fees that are part of their costs. To the extent that the Fund invests in Underlying Funds, there will be some duplication of expenses because the Fund would bear its pro rata portion of such funds’ management fees and operational expenses. · Portfolio Turnover Risk.A high portfolio turnover rate (100% or more) has the potential to result in the realization by the Fund and distribution to shareholders of a greater amount of capital gains than if the Fund had a low portfolio turnover rate.This may mean that you would be likely to have a higher tax liability.Distributions to shareholders of short-term capital gains are taxed as ordinary income under federal tax laws.When purchasing Fund securities through a broker, high portfolio turnover generally involves correspondingly greater brokerage commission expenses, which must be borne directly by the Fund. This Fund may be appropriate for investors who are: · seeking capital appreciation and income consistent with the assumption of an average level of market risk; · willing to leave their money invested in the Fund for at least five years; · able to tolerate a risk that they may experience share price fluctuations or lose money on their investment; · able to tolerate the risks associated with investments in high-yield securities; · not seeking regular income; or · not pursuing short-term goals. Performance The following performance information provides some indication of the risks of investing in the Fund. The bar chart shows changes in the Fund’s performance from year to year.The table shows how the Fund’s average annual returns for 1 and 5 years and since inception compare with those of broad measures of market performance. The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at www.tebergfund.com or by calling the Fund toll-free at 1-866-209-1964. Table of Contents 4 The Fund’s year-to-date return as of June 30, 2010, was -6.23%.During the period of time displayed in the bar chart, the Fund’s highest quarterly return was 19.24% for the quarter ended June 30, 2009, and the Fund’s lowest quarterly return was -15.42% for the quarter ended December 31, 2008. Average Annual Total Returns (For the periods ended December31,2009) The Teberg Fund One Year Five Years Since Inception (4/01/2002) Return Before Taxes 38.16% 3.43% 4.63% Return After Taxes on Distributions 38.05% 2.44% 3.68% Return After Taxes on Distributions and Sale of Fund Shares 24.90% 2.69% 3.66% S&P 500® Index (reflects no deduction for fees, expenses, or taxes) 26.46% 0.42% 1.62% Dow Jones Industrial Average (reflects no deduction for fees, expenses, or taxes) 22.68% 1.95% 2.57% After-tax returns are calculated using the historically highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. The Return After Taxes on Distributions and Sale of Fund Shares is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Table of Contents 5 Management Investment Advisor.First Associated Investment Advisors, Inc. is the Fund’s investment advisor. Portfolio Manager.Curtis A. Teberg has been the portfolio manager of the Fund since its inception in April 2002.Mr. Teberg is the co-founder of the Advisor and has been its President since its inception in 1988. Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (The Teberg Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-209-1964, or through a financial intermediary.Investors who wish to purchase or redeem Fund shares through a broker-dealer should contact the broker-dealer directly.The minimum initial and subsequent investment amounts are shown below. Minimum Investments To Open Your Account To Add to Your Account Regular Accounts Individual Retirement Accounts (Traditional, Roth, SEP, and SIMPLE IRAs) Coverdell Education Savings Accounts Uniform Gifts/Transfers to Minors Act Accounts Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank or financial advisor), the Fund and/or its Advisor may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents 6 Investment Objective, Principal Investment Strategies, Related Risks and Disclosure of Portfolio Holdings Investment Objective The investment objective of the Fund is to maximize total return (capital appreciation plus income).This objective and the investment strategies described below are non-fundamental, which means that they may be changed by action of the Trust’s Board of Trustees (herein referred to as the “Board” or “Trustees”) without shareholder approval. Investment Strategies The Fund pursues its objective by investing primarily in shares of any number of Underlying Funds.The Underlying Funds purchased by the Fund likely will have certain investment policies and use certain investment practices that may be different from those of the Fund.These other policies and practices may subject the Underlying Funds’ (and, by extension, the Fund’s) assets to varying or greater degrees of risk. The Advisor selects primarily equity mutual funds that the Advisor believes offer superior prospects for capital growth, attractive high-yield bond mutual funds and money market mutual funds (the Fund reserves the right to invest all of its assets in either equity, fixed-income or money market mutual funds depending upon market conditions).The Advisor uses a “top down” approach to actively selecting Underlying Funds that begins with an analysis of the general economic outlook.The next step is to analyze historical market patterns with the goal of determining which categories and sectors are likely to perform well in certain economic conditions.Next, the Advisor analyzes the historical returns of a broad universe of mutual funds and selects those which exhibit the potential for superior growth based on factors including, but not limited to, their exposure to risk, historical performance, downside records, and competitive position. In selecting the Underlying Funds, the Advisor seeks to construct a portfolio of Underlying Funds that invest across the range of the total market, including stocks of companies with small, medium and large average capitalizations, and at various times emphasizes either value or growth styles of investing or a combination.The Advisor also seeks to include Underlying Funds that invest in fixed-income securities with varying maturities (e.g., short-term, intermediate or long-term) and credit qualities (e.g., investment grade or lower than investment grade); provided, however, that at any given time up to 80% of the Fund’s net assets may be invested in Underlying Funds that invest in high-yield (or “junk bond”) securities.The term “investment grade” refers to the credit quality of fixed-income securities as established by a recognized rating agency, such as S&P, Moody’s, or Fitch.Securities that are rated lower than investment grade (commonly known as “junk bonds”), or high-yield securities, generally provide high income in an effort to compensate investors for their higher risk of default, which is the failure to make required interest or principal payments.High-yield bond issuers include small or relatively new companies lacking the history or capital to merit investment grade status, former blue chip companies downgraded because of financial problems, companies electing to borrow heavily to finance or avoid takeover or buyout, and firms with heavy debt loads.In addition, although not its primary investment focus, the Fund also may purchase shares of international and global Underlying Funds that invest in securities of companies located outside of the U.S. when they meet the Advisor’s selective criteria.Such investments, however, will not comprise more than 5% of the Fund’s portfolio at any given time. Table of Contents 7 The Advisor believes that investing in other mutual funds provides the Fund with opportunities to achieve greater diversification of portfolio securities and investment techniques than the Fund could achieve by investing directly in individual portfolio securities.However, the Advisor believes that the best investment returns can be attained by moving assets into funds that currently exhibit the potential for superior growth within a given asset class or fund category.Continually monitoring and re-balancing the Fund’s investments (if necessary) may help ensure that returns are maximized while maintaining diversification to avoid dependence on one area of the market.The Advisor also regularly evaluates the macroeconomics of the categories for shifts that may necessitate a re-evaluation of the entire allocation process.Such trading, however, may result in realization of capital gains that would not otherwise be realized and may also lead to higher transaction costs, which could negatively affect the Fund’s performance.The Fund cannot accurately predict its future annual portfolio turnover rate. A comparatively high portfolio turnover rate may affect the Fund’s performance because it results in higher brokerage commissions, and higher portfolio turnover rates may result in taxable capital gain distributions to the Fund’s shareholders.Additionally, there is no limit on, and the Advisor cannot control, the portfolio turnover rates of the Underlying Funds. Please remember that the Fund is independent from any of the Underlying Funds in which it invests and has little voice in or control over the investment practices, policies or decisions of those Underlying Funds.If the Fund disagrees with those practices, policies or decisions, it may have no choice other than to liquidate its investment in that Underlying Fund, which may entail losses.An Underlying Fund may limit the Fund’s ability to sell its shares of the Underlying Fund at certain times.In these cases, such investments will be considered illiquid and subject to the Fund’s overall limit on illiquid securities.For example, no Underlying Fund is required to redeem any of its shares owned by the Fund in an amount exceeding 1% of the Underlying Fund’s shares during any period of less than 30 days.As a result, to the extent that the Fund owns more than 1% of an Underlying Fund’s shares, the Fund may not be able to liquidate those shares promptly in the event of adverse market conditions or other considerations. Table of Contents 8 To determine when to sell Underlying Funds, the Advisor analyzes how the general economic outlook could impact certain categories and sectors based on historical market patterns.The Advisor continuously monitors the pricing of the each Underlying Fund to identify if it is performing as anticipated with the goal of selling a fund when it appears to have reached its expected growth potential.The Advisor may sell an Underlying Fund prior to reaching this growth level if economic outlook changes or it appears that the Underlying Fund is not reacting to current conditions as it has to similar periods in the past. As a means to pursue its investment objective, the Fund intends to remain fully invested in shares of Underlying Funds at all times.The Fund may, however, to a limited extent pursue an investment strategy of investing its assets directly in securities in lieu of indirect investments through other mutual funds.The Fund’s direct investments would remain consistent with its asset allocation strategy and would typically be close or identical to those securities held by one or more of the Underlying Funds in which the Fund currently invests. The Fund will invest, whenever possible, in Underlying Funds that do not impose up-front sales loads, deferred sales loads, or Rule 12b-1 distribution fees of more than 0.25%.If the Fund invests in an Underlying Fund that charges a sales load, it will use available sales load waivers and quantity discounts to minimize or eliminate the sales load.If the Fund invests in an Underlying Fund that pays Rule 12b-1 distribution fees, the Advisor will purchase the Underlying Fund through its associated broker-dealer, which receives the Rule 12b-1 distribution fee.Mr. Curtis A. Teberg, who is the President of the Advisor, may receive a portion of the Rule 12b-1 distribution fee because he is a registered representative of this broker-dealer.Mr. Teberg could retain such amounts or credit such amounts to the Fund.Effective April 1, 2009, the Advisor has contractually agreed to reduce its management fee by the amount of Rule 12b-1 fees the Advisor received, whether or not the Expense Cap has been exceeded.This contractual commitment is indefinite and may only be changed with the consent of the Fund’s Board. As a complement to its primary strategy of investing in mutual funds, the Fund may also purchase shares of other types of investment companies, such as closed-end funds and ETFs, and is currently investing a portion of its assets in ETFs. Temporary Investments In order to protect the Fund’s assets or maintain liquidity during adverse market, economic, political or other conditions, the Advisor may from time to time invest any amount in cash, money market mutual funds, or similar short-term, investment grade securities such as U.S. Government securities, repurchase agreements, commercial paper or certificates of deposit as a temporary defensive position.Although it is anticipated that the Fund will be fully invested in securities consistent with the Fund’s investment objective during such adverse conditions, when the Fund takes a temporary defensive position, it may not achieve its investment objective.Additionally, for cash management purposes, the Fund may hold up to 100% of its total assets directly in cash or similar investments, but only after the Advisor has committed available assets to desirable investment opportunities. Table of Contents 9 Principal Risks of Investment Mutual funds pool shareholders’ money and, using professional investment managers, invest the shareholders’ money in securities.Although the Fund principally invests in a number of Underlying Funds, this investment strategy does not eliminate investment risk.Owning securities, including mutual funds, has risks that may cause you to lose money on your investment.As all investment securities are subject to inherent market risks and fluctuations in value due to earnings, economic and political conditions and other factors, the Fund cannot give any assurance that its investment objective will be achieved.The following list sets forth more information about the principal risks of the Fund noted earlier in this Prospectus, along with information on additional types of risks that apply to the Fund.These risks could adversely affect the net asset value (“NAV”) per share and total return of the Fund, and therefore your investment. · Management Risk. The main risk of the Fund is the emphasis placed on the Advisor’s judgment in assembling the combination of investments in the Underlying Funds.The Advisor’s primary role is to make decisions based on investment research and analysis about the appropriate allocation among and within fund classes and types at any given time.Although the Fund may have a wide range of equity and fixed-income allocations, the types of equity or fixed-income funds used and in what proportion involve highly subjective judgments, and the Fund is designed to reflect those judgments.As a consequence, the principal risks of the Fund involve the risks that those judgments may not anticipate actual market movements or the impact of economic conditions generally.In fact, no matter how well the Advisor evaluates market conditions, you could lose money on your investment in the Fund just as you could with other investments. · Stock Market Risk.The Fund invests in mutual funds that invest in equity securities.Equity mutual funds are subject to stock market risks and significant fluctuations in value.Stock market prices of securities may be adversely affected by many factors, such as an issuer’s having experienced losses or by the lack of earnings or by the issuer’s failure to meet the market’s expectations with respect to new products or services, or even by factors wholly unrelated to the value or condition of the issuer.If the stock market declines in value, the Fund is likely to also decline in value.Furthermore, an Underlying Fund’s focus on certain types of stocks (such as small or large capitalization companies) and style of investing (such as value or growth) subjects it to the risk that its performance may be lower than that of other types of equity funds that focus on other types of stocks or that have a broader investment style (such as the general market).Recently, the financial markets have experienced a period of extreme stress which has resulted in unusual and extreme volatility in the equity markets and in the prices of individual stocks.In some cases, the prices of stocks of individual companies have been negatively impacted even though there may be little or no apparent degradation in the financial conditions or prospects of that company.Market conditions like these add significantly to the risk of short-term volatility of the Fund. Table of Contents 10 · Bond Market Risk. The Fund may invest in Underlying Funds that are invested in a broad range of bonds or other fixed-income securities.To the extent that an Underlying Fund is so invested, the return on and value of an investment in the Fund will fluctuate with the Underlying Funds’ fixed-income investments.Fixed-income securities are generally subject to the following types of risks.Typically, when interest rates rise, the fixed-income security’s market value declines (interest rate risk).Conversely, typically the longer a fixed-income security’s maturity, the lower its yield and the greater the risk of volatility (maturity risk).A fixed-income security’s value can also be affected by changes in the security’s credit quality rating or its issuer’s financial condition (credit quality risk).This means that the underlying company may experience financial problems causing it to be unable to meet its payment obligations.Other factors may affect the market price and yield of fixed-income securities, including investor demand, changes in the financial condition of issuers of securities, government fiscal policy and domestic or worldwide economic conditions. · High-Yield Securities Risk.Fixed-income securities receiving below investment grade ratings (i.e., “junk bonds”) may have speculative characteristics, and, compared to higher-grade securities, may have a weakened capacity to make principal and interest payments in economic conditions or other circumstances.High-yield, high risk, and lower-rated securities are subject to additional risk factors, such as increased possibility of default, decreased liquidity, and fluctuations in value due to public perception of the issuer of such securities.These bonds are almost always uncollateralized and subordinate to other debt that an issuer may have outstanding.In addition, both individual high-yield securities and the entire high-yield bond market can experience sharp price swings due to a variety of factors, including changes in economic forecasts, stock market activity, large sustained sales by major investors, or, a higher profile default. Table of Contents 11 · Government Obligations Risk.The Underlying Funds in which the Fund invests may invest in securities issued or guaranteed by the U.S. government, its agencies and instrumentalities.No assurance can be given that the U.S. government will provide financial support to U.S. government-sponsored agencies or instrumentalities where it is not obligated to do so by law. · Small and Medium Capitalization Companies Risk. To the extent that the Fund invests in Underlying Funds that invest in the equity securities of companies with small and medium size capitalization, the Fund is subject to certain risks.Companies with small and medium size capitalization often have narrower markets, fewer products or services to offer and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility and risk of loss of the Fund’s assets. · Liquidity Risk.The securities of many of the companies with small and medium size capitalization may have less “float” (the number of shares that normally trade) and less interest in the market and therefore are subject to liquidity risk.In addition, high-yield securities generally have more limited trading opportunities than higher credit quality securities, which makes it more difficult to buy or sell a security at a favorable price or time, and therefore also subject to liquidity risk.Liquidity risk is the risk that certain securities may be difficult or impossible to sell at the time and price that the Underlying Fund would like to sell.If that happens, an Underlying Fund invested in such securities may have to lower the price, sell other securities instead, or forego an investment opportunity, any of which could have a negative effect on such Underlying Fund’s (and, by extension, the Fund’s) performance. · Non-Diversification Risk.The Fund is non-diversified, which means that there is no restriction on how much the Fund may invest in the securities of a single issuer under the 1940 Act.Further, the Fund may invest in Underlying Funds classified as “non-diversified” under federal securities laws, which means that one-half of such Underlying Fund’s assets may be invested in two or more securities, while the other half is spread out among various investments not exceeding 5% of such fund’s total assets.As a result, an Underlying Fund’s shares (and, by extension, the Fund’s shares) may be more susceptible to adverse changes in the value of the shares of a particular security than the shares of a diversified mutual fund. · Industry or Sector Emphasis Risk.The Fund may invest in Underlying Funds that in turn concentrate their investments within one industry or sector or among a broad range of industries or sectors.To the extent that an Underlying Fund focuses on one or more sectors or industries, it may be subject to the risks affecting that sector or industry more than would a more broadly diversified fund.For example, to the extent that an Underlying Fund concentrates in the technology sector, it will be subject to the risks of that sector, including competitive pressures of technology companies from new market entrances and technological obsolescence, as well as increased research and development costs and potential for greater governmental regulation.Furthermore, each industry or sector possesses particular risks that may not affect other industries or sectors.The Advisor’s judgment about which sectors or industries offer the greatest potential for long-term financial reward will change over time.Therefore, the Underlying Funds in which the Fund invests may be concentrated in any of a number of different sectors or industries. Table of Contents 12 · Underlying Funds Expense Risk.The Underlying Funds, including ETFs are either open-end or closed-end investment companies.ETFs are investment companies that are bought and sold on a national securities exchange.All Underlying Funds have management fees that are part of their costs. To the extent that the Fund invests in Underlying Funds (including ETFs), there will be some duplication of expenses because the Fund would bear its pro rata portion of such funds’ management fees and operational expenses.Because the Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its NAV per share, an active secondary trading market may not develop or be maintained, and trading may be halted by, or the ETF may be delisted from, the exchange in which they trade, which may impact the Fund’s ability to sell its shares.The lack of liquidity in a particular ETF could result in it being more volatile than the ETF’s underlying portfolio of securities.ETFs are also subject to the risks of the underlying securities or sectors the ETF is designed to track.In addition, there are brokerage commissions paid in connection with buying or selling ETF shares. · Portfolio Turnover Risk.A high portfolio turnover rate (100% or more) has the potential to result in the realization by the Fund and distribution to shareholders of a greater amount of capital gains than if the Fund had a low portfolio turnover rate.This may mean that you would be likely to have a higher tax liability.Distributions to shareholders of short-term capital gains are taxed as ordinary income under federal tax laws.The Fund’s tax loss carryforwards may help reduce your tax liability.A high portfolio turnover rate also leads to higher transaction costs, which could negatively affect the Fund’s performance. Table of Contents 13 Portfolio Holdings Information A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Fund’s Statement of Additional Information (“SAI”). Currently, disclosure of the Fund’s holdings is required to be made quarterly within 60days of the end of each fiscal quarter in the Annual Report and Semi-Annual Report to Fund shareholders and in the quarterly holdings report on Form N-Q.The annual and semi-annual portfolio holdings for the Fund will be posted on the Fund’s website at www.tebergfund.com until updated with the next required annual or semi-annual regulatory filing with the SEC.The Annual and Semi-Annual Reports are available by contacting The Teberg Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701, or calling 1-866-209-1964 and on the SEC’s website at www.sec.gov.The Annual and Semi-Annual Reports are also posted on the Fund’s website. Management of the Fund Investment Advisor First Associated Investment Advisors, Inc., subject to the general supervision of the Board, is the Advisor to the Fund and is responsible for the day-to-day management of the Fund in accordance with the Fund’s objectives and policies.This includes making investment decisions, as well as buying and selling securities.The Advisor is an SEC-registered investment advisor and is located at 5161 Miller Trunk Highway, Duluth, Minnesota 55811.The Advisor has provided investment management services for individuals and institutional clients since 1988. The Advisor is ultimately responsible for the investment performance of the Fund because it allocates the Fund’s assets among the various mutual funds in which it invests and monitors the Fund for any necessary re-balancing or reallocation.For its services, the Advisor is entitled to an annual management fee of 1.50% of the Fund’s average daily net assets.In addition, the Advisor has entered into an Operating Expenses Limitation Agreement in which it has agreed to keep the Fund’s expenses (excluding AFFE, taxes, leverage interest or brokerage commissions) to 2.50% of the Fund’s average daily net assets.The term of the Fund’s Operating Expenses Limitation Agreement is indefinite and it can only be terminated upon a vote of the Fund’s Board of Trustees.Under the Operating Expenses Limitation Agreement, the Advisor may recoup reduced management fees or Fund expenses paid for a three-year period under specified conditions.The Fund must pay its current ordinary operating expenses before the Advisor is entitled to any recoupment of management fees and/or expenses.For the fiscal year ended March31,2010, the Advisor received management fees of 1.49% of the Fund’s average daily net assets, net of contractual and voluntary waivers.In addition, effective April 1, 2009, the Advisor has contractually agreed to reduce its management fee by the amount of any Rule 12b-1 fees received from the broker-dealer with which it is registered from transactions involving the Fund.The Advisor does not retain a right to recoup any reduction in the management fee with respect to the Rule 12b-1 fee reduction. Table of Contents 14 The Fund, as a series of the Trust, does not hold itself out as related to any other series of the Trust for purposes of investment and investor services, nor does it share the same investment advisor with any other series. A discussion regarding the basis of the Board’s approval of the Advisor’s investment advisory agreement is available in the Fund’s Annual Report to Shareholders for the fiscal year ended March 31, 2010. Portfolio Manager Curtis A. Teberg is the portfolio manager of the Fund and has been responsible for its overall day-to-day management since its inception.Mr. Teberg has been in the investment management business for more than 30years.He is the co-founder of the Advisor and has been its President since its inception in 1988.From August 1988 to February 2002, Mr. Teberg was a registered representative with Walnut Street Securities, Inc., a securities brokerage firm in St. Louis, Missouri.Since February2002, he has been a registered representative with Askar Corp., a securities brokerage firm in Bloomington, Minnesota.Mr. Teberg holds series 7, 24, and 63 licenses. The SAI provides additional information about the portfolio manager’s compensation, other accounts managed by the portfolio manager and his ownership of securities of the Fund. Shareholder Information Valuation of Fund Shares Shares of the Fund are sold at NAV per share, which is determined by the Fund as of the close of regular trading (generally 4:00 p.m., Eastern Time) on each day that the New York Stock Exchange (NYSE) is open for unrestricted business.The Fund’s NAV per share, however, may be calculated earlier if trading on the NYSE is restricted or as permitted by the SEC.Additionally, while the Fund does not expect to determine the NAV of its shares on any day when the NYSE is not open for trading (even if there is sufficient trading in its portfolio securities on such days to materially affect the NAV per share), the NAV of the Fund’s shares may be determined on days the NYSE is closed for business if the Board decides it is necessary.Purchase and redemption requests are priced at the next NAV per share calculated after receipt of such requests.The NAV per share is determined by dividing the value of the Fund’s securities (consisting primarily of shares of other mutual funds), cash and other assets, minus all expenses and liabilities, by the number of shares outstanding (assets – liabilities / number of outstanding shares NAV per share).The NAV per share takes into account the expenses and fees of the Fund, including management, administration and Rule 12b-1 fees, which are accrued daily. Table of Contents 15 The assets of the Fund consist primarily, if not exclusively, of shares of the Underlying Funds valued at their respective NAVs per share.There may be situations when the Fund is unable to receive an NAV per share from an Underlying Fund.In such case, shares of an Underlying Fund will be valued at their fair market value as determined in good faith by the Trust’s Valuation Committee under supervision of the Board.Most Underlying Fund securities are valued primarily on the basis of current market quotations or on the basis of information furnished by a pricing service.Certain short-term securities are valued on the basis of amortized cost.If market quotations or information furnished by a pricing service is not readily available or does not accurately reflect fair value for a security held by an Underlying Fund, or if the value of a security held by an Underlying Fund has been materially affected by events occurring after the close of the applicable exchange or market on which the security is principally traded, that security may be valued at its fair market value as determined in good faith in accordance with procedures approved by the Underlying Funds’ Boards of Directors or Trustees.The NAV per share of the Fund will fluctuate with the value of the securities held by the Underlying Funds in which it principally invests. Fair Value Pricing The trading hours for most foreign securities end prior to the close of the NYSE, the time the Fund’s NAV per share is calculated. The occurrence of certain events after the close of foreign markets, but prior to the close of the U.S. market (such as a significant surge or decline in the U.S. market) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day. If such events occur, the Fund may value foreign securities at fair value, taking into account such events, when it calculates its NAV per share. Fair value determinations are made in good faith in accordance with procedures adopted by the Trust’s Board. The Board has also developed procedures which utilize fair value procedures when any assets for which reliable market quotations are not readily available or for which the Fund’s pricing service does not provide a valuation or provides a valuation that in the judgment of the Advisor to the Fund holding such assets does not represent fair value. The Fund may also fair value a security if the Fund or the Advisor believes that the market price is stale. Other types of securities that the Fund may hold for which fair value pricing might be required include, but are not limited to:(a)illiquid securities including “restricted” securities and private placements for which there is no public market; (b)securities of an issuer that has entered into a restructuring; (c)securities whose trading has been halted or suspended; and (d)fixed-income securities that have gone into default and for which there is no current market value quotation.Further, if events occur that materially affect the value of a security between the time trading ends on that particular security and the close of the normal trading session of the NYSE, the Fund may value the security at its fair value.Valuing securities at fair value involves greater reliance on judgment than securities that have readily available market quotations. There can be no assurance that the Fund could obtain the fair value assigned to a security if it were to sell the security at approximately the time at which the Fund determines its NAV per share. Table of Contents 16 When fair value pricing is employed, the prices of securities used by the Fund to calculate its NAV per share may differ from quoted or published prices for the same securities.Due to the subjective and variable nature of fair value pricing, it is possible that the fair value determined for a particular security may be materially different from the value realized upon such security’s sale.Therefore, if a shareholder purchases or redeems shares in the Fund that hold securities priced at a fair value, this may have the unintended effect of increasing or decreasing the number of shares received in a purchase or the value of the proceeds received upon a redemption. Buying Shares Shares of the Fund may be purchased by check or by wire transfer of funds through a bank, through the Automatic Investment Plan or through one or more brokers authorized by the Fund to receive purchase orders.Initial investments may be made in any amount in excess of the minimum required (see page 6).To add to existing accounts, the Fund requires a minimum investment of $100 for any type of account.The minimum investment requirements may be waived from time to time by the Fund. Shares of the Fund have not been registered for sale outside of the United States.The Teberg Fund generally does not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. In-Kind Purchases and Redemptions The Fund reserves the right to accept payment for shares in the form of securities that are permissible investments for the Fund.The Fund also reserves the right to pay redemptions by a distribution “in-kind” of securities (instead of cash) from the Fund.See the SAI for further information about the terms of these purchases and redemptions. When making a purchase request, make sure your request is in good order.“Good order” means your purchase request includes: ■ The name of the Fund; ■ The dollar amount of shares to be purchased; ■ Completed account application or investment stub; and ■ Check payable to “The Teberg Fund.” Table of Contents 17 Timing of Requests Your share price will be the next NAV per share calculated after U.S. Bancorp Fund Services, LLC (the “Transfer Agent”) receives your request in good order.All requests received in good order before 4:00 p.m., Eastern Time, will be processed on that same day.Requests received after4:00 p.m., Eastern Time, will receive the next business day’s NAV per share. Methods of Buying Through an authorized broker-dealer or mutual fund marketplace You can purchase shares of the Fund through any broker-dealer organization or mutual fund marketplace that has been authorized by the Fund.These broker-dealers are further authorized to designate other intermediaries to receive purchase and redemption orders on the Fund’s behalf.A purchase order is deemed received by the Fund when an authorized broker-dealer or mutual fund marketplace, or, if applicable, a broker-dealer’s or mutual fund marketplace’s authorized designee, receives the request in good order.Please keep in mind that your broker-dealer may charge additional fees for its services. If the broker-dealer or agent receives your request before 4:00 p.m., Eastern Time, you will pay or receive the next NAV per share calculated by the Fund.The broker-dealer (or agent) is responsible for processing your order correctly and promptly, keeping you advised regarding the status of your individual account, confirming your transactions and ensuring that you receive copies of the Fund’s Prospectus and shareholder reports. By mail To open an account, complete an account application and send it together with your check for the amount you wish to invest in the Fund to the following address.To make additional investments after you have opened your account, write your account number on the check and send it together with the stub from the most recent account statement received from the Transfer Agent.The Fund will not accept payment in cash or money orders.The Fund also does not accept cashier’s checks in amounts of less than $10,000.To prevent check fraud, the Fund will not accept third-party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Fund is unable to accept post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment.All purchases must be in U.S. dollars drawn on a domestic financial institution.If your payment is returned for any reason, your purchase will be canceled and a $25 fee will be assessed against your account in addition to any loss sustained by the Fund. Table of Contents 18 Regular Mail The Teberg Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 Overnight Delivery The Teberg Fund c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, Third Floor Milwaukee, Wisconsin 53202 NOTE: The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents. By telephone To make additional investments by telephone, in amounts of $100 or more, you must check the appropriate box on your account application authorizing telephone purchases, as well as provide banking information.If you have given authorization for telephone transactions and your account has been open for at least 15days, call the Transfer Agent toll-free at 1-866-209-1964 and you will be allowed to move money from your bank account to your Fund account upon request.Only bank accounts held at U.S. institutions that are Automated Clearing House (ACH) members may be used for telephone transactions.For security reasons, requests by telephone will be recorded.If your call to purchase shares is received prior to 4:00 p.m. Eastern Time, your purchase will be made on the day of your order. By wire To open an account by wire, call 1-866-209-1964 to make arrangements with a customer service representative to obtain an account application.Upon receipt of your completed account application, a representative will contact you within 24 hours, and will provide your account number and wire instructions.Your bank can then wire your investment according to the instructions given to you.If you are making a subsequent investment by wire, please call 1-866-209-1964 prior to sending your wire payment.Use of the following wiring instructions will ensure proper credit upon receipt: U.S. Bank National Association 77 East Wisconsin Avenue Milwaukee, Wisconsin 53202 ABA #:075000022 Credit:U.S. Bancorp Fund Services, LLC Account #:112-952-137 Further Credit:The Teberg Fund (your name or the title on the account) (your account #) Wired funds must be received prior to 4:00 p.m., Eastern Time to be eligible for same day pricing.The Fund and U.S. Bank N.A. are not responsible for the consequences of delays resulting from the banking or Federal Reserve system, or from incomplete wiring instructions. Table of Contents 19 In compliance with the USA PATRIOT Act of 2001, please note that the Transfer Agent will verify certain information on your account application as part of the Fund’s Anti-Money Laundering Program.As requested on the account application, you should provide your full name, date of birth, social security number and permanent street address.Mailing addresses containing only a P.O. Box will not be accepted.Please contact the Transfer Agent at 1-866-209-1964 if you need additional assistance when completing your account application. If the Transfer Agent does not have a reasonable belief of the identity of an investor, the account will be rejected or the investor will not be allowed to perform a transaction on the account until such information is received.The Fund may also reserve the right to close the account within five business days if clarifying information/documentation is not received. Automatic Investment Plan Once your account has been opened with the initial minimum investment, you may make additional purchases at regular intervals through the Automatic Investment Plan (“AIP”).The AIP provides a convenient method to have monies deducted from your bank account, for investment into the Fund, on a monthly basis.In order to participate in the AIP, each purchase must be in the amount of $100 or more, and your financial institution must be a member of the ACH network.If your bank rejects your payment, the Transfer Agent will charge a $25 fee to your account.To begin participating in the AIP, please complete the Automatic Investment Plan section on the account application or call the Transfer Agent at 1-866-209-1964.Any request to change or terminate your AIP should be submitted to the Transfer Agent at least five business days prior to the automatic investment date. Selling (Redeeming) Shares You have the right to redeem all or any portion of your shares of the Fund at its NAV per share on each day the NYSE is open for trading. Methods of Selling Through a broker-dealer organization or mutual fund marketplace If you purchased your shares through a broker-dealer, mutual fund marketplace or other financial organization, your redemption order must be placed through the same organization.The organization is responsible for sending your redemption order to the Fund on a timely basis.Please keep in mind that your broker-dealer or mutual fund marketplace may charge additional fees for its services. By mail Send your written redemption request to the Transfer Agent at the address below.Your request should be in good order and contain the Fund’s name, the name(s) on the account, your account number and the dollar amount or the number of shares to be redeemed.Be sure to have all shareholders sign the letter.Additional documents are required for certain types of shareholders, such as corporations, partnerships, executors, trustees, administrators, or guardians (i.e., corporate resolutions, or trust documents indicating proper authorization).Contact the Transfer Agent at 1-866-209-1964 with questions on required documentation. Table of Contents 20 Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether or not to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to 10% withholding tax. Regular Mail The Teberg Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 Overnight Delivery The Teberg Fund c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, Third Floor Milwaukee, Wisconsin 53202 The Transfer Agent may require a signature guarantee for certain redemption requests, such as redemption requests made payable to a name that is different than on the account registration or an address not on record with the Fund.A signature guarantee assures that your signature is genuine and protects you from unauthorized account redemptions. A signature guarantee of each owner is required in the following situations: · If ownership is changed on your account; · When redemption proceeds are payable to or sent to any person, address or bank account not on record; · Written requests to wire redemption proceeds (if not previously authorized on the account); · If a change of address request was received by the Transfer Agent within the last 15 days; and/or · For all redemptions in excess of $50,000 from any shareholder account. Non-financial transactions, including establishing or modifying certain services on an account, may receive a signature verification from a Signature Validation Program member or other acceptable form of authentication from a financial institution source. The Fund and/or the Transfer Agent may require a signature guarantee or signature validation program stamp in other instances based on the circumstances. Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program.A notary public is not an acceptable signature guarantor. Table of Contents 21 By telephone If you are authorized to perform telephone transactions (either through your account application or by subsequent arrangement in writing with the Fund) you may redeem shares in amounts up to $50,000, but not less than $500, by instructing the Fund by phone at 1-866-209-1964.A signature verification from a Signature Validation Program member or other acceptable form of authentication from a financial institution source may be required in order to qualify for or to change telephone redemption privileges. Note: Neither the Fund nor its service providers will be liable for any loss or expense in acting upon instructions that are reasonably believed to be genuine.To confirm that all telephone instructions are genuine, the Fund will use reasonable procedures, such as requesting that you correctly state: · the Fund account number; · the name in which your account is registered; · the social security or tax identification number under which the account is registered; or · the address of the account holder, as stated in the account application. By wire To redeem shares by wire payment, call the Fund at 1-866-209-1964 and specify the amount of money you wish to be wired.Proceeds will be wired using the bank instructions on your account at the time of the redemption.Your bank may charge a fee to receive wired funds.The Transfer Agent charges a $15 outgoing wire fee. Systematic Withdrawal Plan As another convenience, you may redeem your Fund shares through the Systematic Withdrawal Plan (“SWP”).Under the SWP, you may choose to receive a specified dollar amount, generated from the redemption of shares in your account, on a monthly, quarterly or annual basis.In order to participate in the SWP, your account balance must be at least $10,000 and each payment should be a minimum of $100.If you elect this method of redemption, the Fund will send a check to your address of record, or will send the payment via electronic funds transfer through the ACH network, directly to your bank account.For payment through the ACH network, your bank must be an ACH member and your bank account information must be maintained on your Fund account.The SWP may be terminated at any time by the Fund.You may also elect to terminate your participation in the SWP at any time by contacting the Transfer Agent sufficiently in advance of the next withdrawal. Table of Contents 22 A withdrawal under the SWP involves a redemption of shares and may result in a gain or loss for federal income tax purposes.In addition, if the amount withdrawn exceeds any increase in the value of your account (due to asset appreciation or dividends credited to your account, for example) the account ultimately may be depleted. Payment of Redemption Proceeds to You You may redeem the Fund’s shares at a price equal to the NAV per share next determined after the Transfer Agent receives your redemption request in good order.Your redemption request cannot be processed on days the NYSE is closed.All requests received in good order by the Fund before the close of the regular trading session of the NYSE (normally 4:00p.m., Eastern Time) will be processed on that day.Proceeds from the redemption are usually sent on the next business day.You may have a check sent to your address of record, proceeds may be wired to the bank account previously designated, or funds may be sent via electronic funds transfer through the ACH network, also to the bank account of record.Wire payments are subject to a $15 fee paid by the shareholder, but the shareholder does not incur any charge when proceeds are sent via the ACH system.Proceeds sent via ACH are typically available in your bank account within two business days.In all cases, proceeds will be sent to you within seven calendar days after the Fund receives your redemption request. When making a written redemption request, make sure our request in in good order. "Good order" means your letter of insruction includes; ■ The name of the Fund; ■ The dollar amount of shares to be redeemed; ■ Signatures of all registered shareholders exactly as the share are registered, with signature guarantees (if applicable; and ■ The account number. If you purchase shares using a check and soon after request a redemption, the Fund will honor the redemption request, but will not send the proceeds until your purchase check has cleared (usually within 15days). General Transaction Policies Some of the following policies are mentioned above.In general, the Fund reserves the right to: · Vary or waive any minimum investment requirement. · Refuse, change, discontinue, or temporarily suspend account services, including purchase, exchange, or telephone redemption privileges, for any reason. · Reject any purchase or exchange request for any reason.Generally, the Fund does this if the purchase or exchange is disruptive to the efficient management of the Fund (due to the timing of the investment or an investor’s history of excessive trading). Table of Contents 23 · Redeem all shares in your account if your balance falls below the Fund’s minimum investment amount required for your type of account (described under “Purchase and Sale of Fund Shares” in the “Summary Section”).If, within 60days of the Fund’s written request, you have not increased your account balance, you may be required to redeem your shares.The Fund will not require you to redeem shares if the value of your account drops below the investment minimum due to fluctuations of NAV per share. · Delay paying redemption proceeds for up to seven days after receiving a request, if an earlier payment could adversely affect the Fund. · Reject any purchase or redemption request that does not contain all required documentation. If you elect telephone privileges on the account application or in a letter to the Fund, you may be responsible for any fraudulent telephone orders as long as the Fund has taken reasonable precautions to verify your identity.In addition, once you place a telephone transaction request, it cannot be canceled or modified. Telephone trades must be received by or prior to market close.During periods of high market activity, shareholders may encounter higher than usual call wait times.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to market close.If you are unable to contact the Fund by telephone, you may also mail the request to the Fund at the address listed under “Buying Shares.” Your broker-dealer or other financial organization may establish policies that differ from those of the Fund.For example, the organization may charge transaction fees, set higher minimum investments, or impose certain limitations on buying or selling shares in addition to those identified in this Prospectus.Contact your broker-dealer or other financial organization for details. Fund Mailings Statements and reports that the Fund sends to you include the following: · Confirmation statements (after every transaction that affects your account balance or your account registration); · Annual and Semi-Annual shareholder reports (every six months); and · Quarterly account statements. Householding In an effort to decrease costs, the Fund intends to reduce the number of duplicate prospectuses, Annual and Semi-Annual Reports, proxy statements and other similar documents you receive by sending only one copy of each to those addresses shared by two or more accounts and to shareholders we reasonably believe are from the same family or household.Once implemented, if you would like to discontinue householding for your accounts, please call toll-free at 1-866-209-1964 to request individual copies of these documents.Once the Fund receives notice to stop householding, we will begin sending individual copies thirty days after receiving your request.This policy does not apply to account statements. Table of Contents 24 Tools To Combat Frequent Transactions The Fund does not accommodate “market timers.”The Fund is intended for long-term investors and does not accommodate frequent transactions.Short-term “market timers” who engage in frequent purchases and redemptions can disrupt the Fund’s investment program and create additional transaction costs that are borne by all shareholders. Funds that invest in overseas securities, where market timers may seek to take advantage of time zone differences, and funds that invest in small cap and other types of investments which are not frequently traded, may be targets of market timers. The Fund discourages excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm Fund performance. The Board has developed a market timing policy, which takes steps to reduce the frequency and effect of these activities in the Fund. The Fund applies these market timing procedures uniformly to all shareholders of the Fund.These steps include monitoring trading activity and using fair value pricing. Although these efforts are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity will occur. Further, while the Fund makes efforts to identify and restrict frequent trading, the Fund receives purchase and sale orders through financial intermediaries and cannot always know or detect frequent trading that may be facilitated by the use of intermediaries or the use of group or omnibus accounts by those intermediaries.The Fund seeks to exercise its judgment in implementing these tools to the best of its abilities in a manner that it believes is consistent with shareholder interests. Monitoring Trading Practices The Fund uses a variety of techniques to monitor for and detect abusive trading practices. These techniques may change from time to time as determined by the Fund in its sole discretion. To minimize harm to the Fund and its shareholders, the Fund reserves the right to reject any purchase order from any shareholder the Fund believes has a history of abusive trading or whose trading, in its judgment, has been or may be disruptive to the Fund. In making this judgment, the Fund may consider trading done in multiple accounts under common ownership or control.The Fund applies these market timing procedures uniformly to all shareholders of the Fund. Table of Contents 25 Currently, the Fund reserves the right, in its sole discretion, to identify trading practices as abusive.The Fund may deem the sale of all or a substantial portion of a shareholder’s purchase of Fund shares to be abusive. In addition, the Fund reserves the right to accept purchases if it believes that such transactions would be consistent with the best interests of Fund shareholders or this policy. The Fund monitors selected trades in an effort to detect excessive short-term trading activities. If, as a result of this monitoring, the Fund believes that a shareholder has engaged in excessive short-term trading, it may, in its discretion, ask the shareholder to stop such activities or refuse to process purchases in the shareholder’s accounts. In making such judgments, the Fund seeks to act in a manner that it believes is consistent with the best interests of shareholders. Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions the Fund handles, there can be no assurance that the Fund’s efforts will identify all trades or trading practices that may be considered abusive. In addition, the Fund’s ability to monitor trades that are placed by individual shareholders within group, or omnibus, accounts maintained by financial intermediaries is limited because the Fund does not have simultaneous access to the underlying shareholder account information. However, the Fund attempts to monitor aggregate trades placed in omnibus accounts and seeks to work with financial intermediaries to discourage shareholders from engaging in abusive trading practices and to impose restrictions on excessive trades. In compliance with Rule 22c-2 of the 1940 Act, the Fund’s Distributor (as defined below), on behalf of the Fund, will enter into written agreements with each of the Fund’s financial intermediaries, under which the intermediary must, upon request, provide the Fund with certain shareholder and identity trading information so that the Fund can enforce its market timing policies. Fair Value Pricing The Fund employs fair value pricing selectively to ensure greater accuracy in its daily NAV per share and to prevent dilution by frequent traders or market timers who seek to take advantage of temporary market anomalies.The Board has developed procedures which utilize fair value pricing when reliable market quotations are not readily available or the Fund’s pricing service does not provide a valuation (or provides a valuation that in the judgment of the Advisor to the Fund does not represent the security’s fair value), or when, in the judgment of the Advisor, events have rendered the market value unreliable.Valuing securities at fair value involves reliance on judgment.Fair value determinations are made in good faith in accordance with procedures adopted by the Board and are reviewed by the Board.There can be no assurance that the Fund will obtain the fair value assigned to a security if it were to sell the security at approximately the time at which the Fund determines its NAV per share. Table of Contents 26 More detailed information regarding fair value pricing can be found under the heading titled, “Shareholder Information.” Distribution of Fund Shares Distributor Quasar Distributors, LLC (the “Distributor”), 615 East Michigan Street, Milwaukee, Wisconsin 53202, serves as distributor and principal underwriter for the shares of the Fund.The Distributor is a registered broker-dealer and member of the Financial Industry Regulatory Authority, Inc.Shares of the Fund are offered on a continuous basis. Distribution Plan The Fund has implemented a Distribution Plan in accordance with Rule12b-1 of the 1940 Act, to provide certain distribution activities for the Fund and its shareholders.The Distribution Plan, which was re-approved by the Board on December 9, 2009, allows the Fund to pay fees for the sale, distribution and servicing of its shares.The Fund may pay up to 0.25% per year of its average daily net assets for such distribution and servicing activities.As these fees are paid out of the Fund’s assets on an on-going basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. Additional Service Fees In addition to paying fees under the Distribution Plan, the Fund may pay service fees to intermediaries such as banks, broker-dealers, financial advisors or other financial institutions, including affiliates of the Advisor, for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus, other group accounts or accounts traded through registered securities clearing agents. The Advisor, out of its own resources, and without additional cost to the Fund or its shareholders, may provide additional cash payouts or non-cash compensation to intermediaries who sell shares of the Fund, including affiliates of the Advisor.Such payments and compensation are in addition to the Rule 12b-1 fees and service fees paid by the Fund.These additional cash payments are generally made to intermediaries that provide shareholder servicing, marketing support and/or access to sales meetings, sales representatives and management representatives of the intermediary.Cash compensation may also be paid by the Advisor to intermediaries for inclusion of the Fund on a sales list, including a preferred or select sales list, in other sales programs or as an expense reimbursement in cases where the intermediary provides shareholder services to Fund shareholders.The Fund’s Advisor may also pay cash compensation in the form of finder’s fees that vary depending on the Fund and the dollar amount of the shares sold. Table of Contents 27 Fund Distributions and Taxes Dividends and Distributions The Fund will make distributions of dividends and capital gains, if any, at least annually, typically in December, but the Fund may make an additional payment of dividends or distribution if it deems it desirable at another time during any year. If you elect to receive dividends and/or capital gains paid in cash, and the U.S. Postal Service cannot deliver the check, or if a check remains outstanding for six months, the Fund reserves the right to reinvest the distribution check in your account, at the Fund’s current NAV per share, and to reinvest all subsequent distributions. All distributions will be reinvested in Fund shares unless you choose one of the following options: (1)reinvest all dividend distributions in additional Fund shares and receive capital gain distributions in cash; or (2)receive all distributions in cash.If you wish to change your distribution option, write to the Transfer Agent in advance of the payment date of the distribution. Any dividend or capital gain distribution paid by the Fund has the effect of reducing the NAV per share on the ex-dividend date by the amount of the dividend or capital gain distribution.You should note that a dividend or capital gain distribution paid on shares purchased shortly before such dividend or capital gain distribution was declared will be subject to income taxes even though the dividend or capital gain distribution represents, in substance, a partial return of capital to you. Taxation The Fund intends to make distributions of dividends and capital gains.For individual shareholders, dividends are taxable to you as ordinary income or, under current law, as qualified dividend income.The rate you pay on capital gain distributions will depend on how long a Fund held the securities that generated the gains, not on how long you owned your Fund shares.You will be taxed in the same manner whether you receive your dividends and capital gain distributions in cash or reinvest them in additional Fund shares.Although distributions are generally taxable when received, certain distributions declared in October, November, or December but paid in January are taxable as if received the prior December. If you redeem your Fund shares, part of your redemption proceeds may represent your allocable share of the distributions made by the Fund relating to that tax year.You will be informed annually of the amount and nature of the Fund’s distribution.If you sell or exchange your Fund shares, it is considered a taxable event for you.Depending on the purchase price and the sale price of the shares you sell or exchange, you may have a gain or a loss on the transaction.You are responsible for any tax liabilities generated by your transaction. Table of Contents 28 By law, the Fund must withhold a percentage of your taxable distributions and redemption proceeds if you do not provide your correct social security or taxpayer identification number and certify that you are not subject to backup withholding tax, or if the IRS instructs the Fund to do so.Additional information concerning taxation of the Fund and its shareholders is contained in the SAI. You should consult your own tax advisor concerning federal, state and local taxation of distributions from the Fund. Index Descriptions Please note that you cannot invest directly in an index.The figures presented in the average annual total returns table reflect all dividends reinvested. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Dow Jones Industrial Average is an unmanaged capitalization weighted index of 30 stocks designed to represent the broad domestic economy. Table of Contents 29 Financial Highlights The financial highlights table is intended to help you understand the Fund’s financial performance for the past five years.Certain information reflects financial results for a single Fund share.The total returns in the table represent the rate that an investor would have earned or lost on an investment in the Fund (assuming reinvestment of all dividends and distributions).This information has been audited by Tait, Weller & Baker LLP, an independent registered public account firm, whose report, along with the Fund’s financial statements, are included in the Fund’s annual report, which is available upon request. The Financial Highlights represent a capital share outstanding throughout the year. Year Ended March 31 Net asset value, beginning of year $ Income from investment operations: Net investment income(1) Net realized and unrealized gain/(loss) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income ) From net realized gain on investments — — ) ) ) Total distributions ) Net asset value, end of year $ Total return % -27.14
